Citation Nr: 1222222	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, South Carolina


THE ISSUE

Entitlement to service connection for overactive bladder.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel












INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reveal that on January 1981 entrance examination she was noted to have had a urethra dilatation at age 3 and cystitis one year prior to January 1981.  During service the Veteran delivered a baby girl through outlet forceps delivery in September 1983.  Earlier, in February 1982 she was noted to be having some difficulty with urinary frequency.  

Post-service records show that the Veteran was seen by VA medical professionals in August 2001 with an overactive bladder.  At that time, she reported that she had had the problem since childhood and it was noted that she had been evaluated with a normal intravenous pyelogram in 1997.  Subsequent treatment records show continued treatment for overactive bladder/mixed urinary incontinence.  

The Veteran alleges that her pre-existing urinary disability was aggravated by her pregnancy during service and has submitted one medical article and one medical study summary tending to indicate a relationship between childbirth and incontinence in the mother.  Given that it is clear that the Veteran did deliver a child in service, given that she currently has an overactive bladder/mixed urinary incontinence and given that she has presented affirmative medical evidence indicating a potential relationship between childbirth and incontinence, the Board finds that a medical examination is necessary to determine whether her pre-existing urinary disability was aggravated by childbirth in service.  Consequently, the case must be remanded so that the examination may be arranged.

The Board also notes that although there are some inpatient records pertaining to the Veteran's inpatient hospital stay associated with the birth of her child in September 1983, which have been associated with the service treatment records, it is unclear whether these inpatient records are complete.  Accordingly, prior to arranging for the examination, the RO/AMC should attempt to obtain any inpatient (i.e. clinical) records from September 1983 pertaining to the Veteran's childbirth from the National Personnel Records Center (NPRC).  Additionally, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for overactive bladder/urinary incontinence since October 2007, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    In particular, the RO/AMC should be sure to obtain all records of VA treatment or evaluation for overactive bladder/urinary incontinence from this time frame.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any inpatient (i.e. clinical) records from September 1983 pertaining to the Veteran's childbirth from the National Personnel Records Center (NPRC).

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for overactive bladder/urinary incontinence since October 2007, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the RO/AMC should be sure to obtain all records of VA treatment or evaluation for overactive bladder/urinary incontinence from this time frame.    

3.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the likely etiology of the Veteran's current urinary disability.   The Veteran's claims file, including the service treatment records and any pertinent information contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's pre-existing urinary disability was aggravated beyond normal progression, by her military service, to include her pregnancy therein.   The examiner should explain the rationale for the opinion given.     

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


